             Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


     TELEPUTERS, LLC,

                 Plaintiff                                Case No. 6:20-cv-599


                 v.                                       JURY TRIAL DEMANDED


 RENESAS ELECTRONICS AMERICA, INC.
 AND RENESAS ELECTRONICS
 CORPORATION,

                 Defendants


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Teleputers, LLC (“Plaintiff” or “Teleputers”) hereby files this Original

Complaint for Patent Infringement against Defendants Renesas Electronics America, Inc. and

Renesas Electronics Corporation (collectively “Defendants” or “Defendant” or “Renesas”), and

alleges, on information and belief, as follows:

                                         THE PARTIES

1.       Teleputers, LLC is a limited liability company organized and existing under the laws of

the State of New Jersey with its principal place of business in Princeton, New Jersey.

2.       On information and belief, Defendant Renesas Electronics America, Inc. is a California

corporation with its principal place of business at 1001 Murphy Ranch Road, Milpitas, California

95035.     Renesas Electronics America, Inc. may be served through its registered agent,

Corporation Service Company (which will do business in California as CSC - Lawyers

Incorporating Service, 251 Little Falls Drive, Wilmington, Delaware 19808.
             Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 2 of 22




3.     On information and belief, Defendant Renesas Electronics Corporation is a company

organized under the laws of Japan with its principal place of business at TOYOSU FORESIA, 3-

2-24 Toyosu, Koto-ku, Tokyo 135-0061, Japan. Renesas Electronics Corporation may be served

through its U.S. subsidiary, Renesas Electronics America, Inc.

                                 JURISDICTION AND VENUE

4.     This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

5.     Defendants have committed acts of infringement in this judicial district.

6.     On information and belief, Defendants maintain regular and systematic business interests

in this district and throughout the State of Texas including through their representatives,

employees and physical facilities.

7.     On information and belief, the Court has personal jurisdiction over Defendants because

Defendants have committed, and continue to commit, acts of infringement in the State of Texas,

have conducted business in the State of Texas, and/or have engaged in continuous and systematic

activities in the State of Texas. On information and belief, Defendants’ accused instrumentalities

that are alleged herein to infringe were and continue to be used, imported, offered for sale, and/or

sold in the Western District of Texas.

8.     On information and belief, Defendants voluntarily conduct business and solicit customers

in the State of Texas and within this District, including, but not limited to, its offices located at

900 S. Capital of Texas Highway, Las Cimas IV, Suite 250, Austin, Texas 78746. See, e.g.:




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 2
                Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 3 of 22




                                   Global Locations | Renesas Electronics Europe

              Design Centers 1


             Company                     Phone        Fax         Email            Notes



             TX Design Center

             900 S. Capital of Texas     --           --          --
             Hwy
             Las Cimas IV, Suite 250

             Austin, TX 78746




Renesas website as visited on June 23, 2020 at:
https://www.renesas.com/us/en/support/contact/locations.html?region=United
States&subregion=Texas.
9.         On information and belief, Defendants generate substantial revenue within this District

and from the acts of infringement as carried out in this District. As such, the exercise of

jurisdiction over Defendants would not offend the traditional notions of fair play and substantial

justice.

10.        Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b) and 28

U.S.C. § 1391(c)(3).

                                   NOTICE OF TELEPUTERS’ PATENTS

11.        Teleputers is owner by assignment of U.S. Patent No. 6,922,472 (“the ’472 Patent”)

entitled “Method and system for performing permutations using permutation instructions based

on butterfly networks.” A copy may be obtained at:

https://patents.google.com/patent/US6922472B2/en.

12.        Teleputers is owner by assignment of U.S. Patent No. 6,952,478B2 (“the ’478 Patent”)

entitled “Method and system for performing permutations using permutation instructions based

on modified omega and flip stages.” A copy may be obtained at:

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 3
             Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 4 of 22




https://patents.google.com/patent/US6952478B2/en.

13.    Teleputers is owner by assignment of U.S. Patent No. 7,092,526B2 (“the ’526 Patent”

and collectively with the ’478 Patent, “the Patents-in-Suit”) entitled “Method and system for

performing subword permutation instructions for use in two-dimensional multimedia

processing.” A copy may be obtained at: https://patents.google.com/patent/US7092526B2/en.

14.    Teleputers is owner by assignment of U.S. Patent No. 7,174,014B2 (“the ’014 Patent”)

entitled “Method and system for performing permutations with bit permutation instructions.” A

copy may be obtained at: https://patents.google.com/patent/US7174014B2/en.

15.    Teleputers is owner by assignment of U.S. Patent No. 7,519,795B2 (“the ’795 Patent”)

entitled “Method and system for performing permutations with bit permutation instructions.” A

copy may be obtained at: https://patents.google.com/patent/US7519795B2/en.

16.    The foregoing Patents, namely the ’014 Patent, the ’526 Patent, the ’478 Patent, the ’472

Patent, and the ’795 Patent are collectively referred to as “the Teleputers Patents.”

17.    The Teleputers Patents are valid, enforceable, and were duly issued in full compliance

with Title 35 of the United States Code.

18.    Defendants, at least by the date of this Original Complaint, are on notice of the

Teleputers Patents.

                             ACCUSED INSTRUMENTALITIES

19.    On information and belief, Defendants make, use, import, sell, and/or offer for sale a

multitude of products and services as systems on chips (“SoC”) that employ Arm Neon

technology supporting the infringing instructions including, but not limited to: the R-Car Hxx, R-

Car Mxx, R-Car Exx, R-Car V3M, EMMA Mobile/EV2, R-Mobile A1, RZ/A1xx, RZ/A2M,

RZ/G2xx, RZ/G1xx, GR-PEACH, GR-LYCHEE, emCON-RZ_G1x, and DIMM-RZ/A1H



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 4
             Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 5 of 22




(individually and collectively, the “Accused Instrumentalities”). On information and belief, the

Accused Instrumentalities are made, used, sold, offered for sale, and/or imported in the United

States by Defendants.

                                          COUNT I
                         (Infringement of U.S. Patent No. 7,092,526B2)

20.    Teleputers incorporates the above paragraphs by reference.

21.    Defendants have been on notice of the ’526 Patent at least as early as the date it received

service of this Original Complaint.

22.    On information and belief, Defendants have directly infringed and continue to infringe

the ’526 Patent by making, using, importing, selling, and/or, offering for sale the Accused

Instrumentalities in the United States.

23.    On information and belief, Defendants, with knowledge of the ’526 Patent, indirectly

infringe the ’526 Patent by inducing others to infringe the ’526 Patent. In particular, Defendants

intend to induce customers to infringe the ’526 Patent by encouraging customers to use the

Accused Instrumentalities in a manner that results in infringement.

24.    On information and belief, Defendants also induce others, including its customers, to

infringe the ’526 Patent by providing technical support for the use of the Accused

Instrumentalities.

25.    On information and belief, at all times Defendants own and control the operation of the

Accused Instrumentalities in accordance with an end user license agreement.

26.    On information and belief, the Accused Instrumentalities necessarily infringe one or more

claims of the ‘526 Patent when used as intended.

27.    On information and belief, the Accused Instrumentalities infringe at least Claim 1 of the

’526 Patent by providing a method for permuting two-dimensional (2-D) data in a programmable

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 5
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 6 of 22




processor. For example, Defendants provide a system-on-chip (including but not limited to R-

Car Hxx, R-Car Mxx, R-Car Exx, R-Car V3M, EMMA Mobile/EV2, R-Mobile A1, RZ/A1xx,

RZ/A2M, RZ/G2xx, RZ/G1xx, GR-PEACH, GR-LYCHEE, emCON-RZ_G1x, and DIMM-

RZ/A1H) solutions for parallel data processing.

28.    For example, Defendants’ R-Car H1 SoC (used herein as an exemplary product) is used

for car infotainment systems. The R-Car H1 includes a quad-core Arm Cortex-A9 processor (1

GHz), a Renesas SH-4A real-time processing CPU core, a graphics processor and two image

recognition processing IPs, and/or an audio processing digital signal processor (DSP).

29.    Further, the R-Car H1 SoC (“programmable processor”) utilizes Arm Neon technology

(an advanced Single Instruction Multiple Data (SIMD) architecture) for improving audio/video

encoding and decoding, 2D/3D graphics (“two dimensional (2-D) data”), and/or image/video

processing. ARM Neon SIMD architecture provides permutation instructions to rearrange

individual elements present in 2D/3D graphics.

30.    Further, on information and belief, Defendants directly infringe the claim at least when it

tests its SoCs. During such tests, Defendants utilize the SoCs to perform permutation on the

input data using permutation instructions available in ARM Neon SIMD ISA (Instruction Set

Architecture).

31.    Further, Defendants indirectly infringe the claim at least when Defendants’ customers

(such as device manufacturers which use Defendants’ SoCs in their products) perform the

method while testing their devices and when the devices are operated by end-users.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 6
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 7 of 22




  Source: https://www.renesas.com/us/en/solutions/automotive/soc/r-car-h1.html#overview, as
                                  visited on June 29, 2020.




Source: https://www.renesas.com/us/en/solutions/automotive/soc/r-car-h1.html#overview, as
visited on June 29, 2020.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 7
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 8 of 22




Source: https://www.renesas.com/us/en/solutions/automotive/soc/r-car-h1.html#overview, as
visited on June 29, 2020.




Source: https://www.renesas.com/us/en/solutions/automotive/soc/r-car-h1.html#overview, as
visited on June 29, 2020.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 8
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 9 of 22




Source: https://developer.arm.com/architectures/instruction-sets/simd-isas/neon, as visited on
June 29, 2020.




   Source: https://developer.arm.com/architectures/instruction-sets/simd-isas/neon, as visited on
   June 29, 2020.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 9
             Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 10 of 22




Source: https://community.arm.com/developer/ip-products/processors/b/processors-ip-
blog/posts/coding-for-neon---part-5-rearranging-vectors, as visited on June 29, 2020.




      Source:
      http://infocenter.arm.com/help/topic/com.arm.doc.dui0473j/DUI0473J_armasm_user_guide.
      pdf, page 40, as visited on June 29, 2020.

32.      Further, Defendants perform and induce others to perform the step of decomposing said

two-dimensional data into at least one atomic element said two dimensional data being located in

at least one source register said at least one atomic element of said two dimensional data is a 2×2

matrix and said two dimensional data is decomposed into data elements in said matrix.

33.      For example, the R-Car H1 SoC uses a permutation instruction (such as a VTRN

instruction) and decomposes two-dimensional data (in the form of 4x4 matrix) into a 2x2 matrix.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 10
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 11 of 22




The 4x4 matrix consists of 16-bit elements (“atomic element”). The permutation instruction

transposes 8, 16 or 32-bit elements between a pair of vectors. The permutation instruction is

applied on the elements of the vectors by dividing it into 2x2 matrices. The two dimensional data

is stored in at least one of the d0 and d1 vectors (“source registers”).




Source: https://community.arm.com/developer/ip-products/processors/b/processors-ip-
blog/posts/coding-for-neon---part-5-rearranging-vectors, as visited on June 29, 2020.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 11
           Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 12 of 22




Source:            https://community.arm.com/developer/ip-products/processors/b/processors-ip-
blog/posts/coding-for-neon---part-5-rearranging-vectors, as visited on June 29, 2020.




Source:
http://infocenter.arm.com/help/topic/com.arm.doc.dui0473j/DUI0473J_armasm_user_guide.pdf,
page 734, as visited on June 29, 2020.

34.    Further, Defendants perform and induce others to perform the step of determining at least

one permutation instruction for rearrangement of said data in said atomic element.

35.    For example, the R-Car H1 SoC uses a permutation instruction (such as a VTRN

instruction) and decomposes two-dimensional data (in the form of 4x4 matrix) into a 2x2 matrix.

The permutation instruction transposes (“rearrangement”) 8, 16 or 32-bit elements between a




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 12
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 13 of 22




pair of vectors. The permutation instruction is applied on the elements of the vectors by dividing

it into 2x2 matrices.

36.    Further, Defendants perform and induce others to perform the step of said data elements

being rearranged by said at least one permutation instruction, each of said data elements

representing a subword having one or more bits.

37.    For example, the R-Car H1 SoC uses a permutation instruction (such as a VTRN

instruction) and transposes (“rearrange”) 8, 16 or 32- bit elements (“subwords”) of the 2x2

matrix. The permutation instruction performs subword permutation on each element.

38.    Further, Defendants perform and induces others to perform the step of applying said

permutation instructions to said subwords and placing said permutated subwords into a

destination register.

39.    For example, the R-Car H1 SoC uses a permutation instruction (such as a VTRN

instruction) and transposes 2x2 matrix elements to form a new vector (“placing said permutated

subword into a destination register”).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 13
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 14 of 22




Source: https://community.arm.com/developer/ip-products/processors/b/processors-ip-
blog/posts/coding-for-neon---part-5-rearranging-vectors, as visited on June 29, 2020.

40.    Teleputers has been damaged by Defendants’ infringement of the ’526 Patent.

                                          COUNT II
                         (Infringement of U.S. Patent No. 6,952,478B2)

41.    Teleputers incorporates the above paragraphs by reference.

42.    Defendants have been on notice of the ’478 Patent at least as early as the date it received

service of this Original Complaint.

43.    On information and belief, Defendants have infringed and continue to infringe the ’478

Patent by making, using, importing, selling, and/or, offering for sale the Accused

Instrumentalities in the United States.

44.    On information and belief, Defendants, with knowledge of the ’478 Patent, indirectly

infringe the ’478 Patent by inducing others to infringe the ’478 Patent. In particular, Defendants

intend to induce customers to infringe the ’478 Patent by encouraging customers to use the

Accused Instrumentalities in a manner that results in infringement.

45.    On information and belief, Defendants also induce others, including customers, to

infringe the ’478 Patent by providing technical support for the use of the Accused

Instrumentalities.

46.    On information and belief, at all times Defendants own and control the operation of the

Accused Instrumentalities in accordance with an end user license agreement.

47.    On information and belief, the Accused Instrumentalities necessarily infringe one or more

claims of the ’478 Patent when used as intended.

48.    On information and belief, the Accused Instrumentalities infringe and induce others to

infringe the ’478 Patent by providing a method for performing an arbitrary permutation of a


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 14
              Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 15 of 22




source sequence of bits by defining an intermediate sequence of bits. For example, Defendants

infringe at least Claim 1 of the ’478 Patent using a permutation instruction, the source sequence

of bits are transformed into intermediate sequence of bits. This is repeated using the intermediate

sequence of bits as source sequence of bits until a desired sequence of bits is obtained and the

permutation instructions form a sequence of instructions.      For example, Defendants provide

system-on-chip (including but not limited to 88PA6270 SoC, 88PA6220 SoC, PXA1088 SoC,

ARMADA 38x, ARMADA 375, ARMADA LP and/or ThunderX3) solutions for parallel data

processing.

49.    For example, Defendants’ 88PA6270 SoC (used herein as an exemplary product) is used

for class color and monochrome single or multi-function printers. The 88PA6270 SoC includes a

quad core 1.2 GHz ARM A53 processor to handle all the application processing and Page

Description Language (PDL) rendering requirements.

50.    Further, the 88PA6270 SoC (“programmable processor”) utilizes ARM Neon technology

(a Single Instruction Multiple Data (SIMD) architecture) for improving video encoding and

decoding, 2D/3D graphics (“two dimensional (2-D) data”), and/or gaming experience. ARM

Neon SIMD architecture provides permutation instructions to rearrange individual elements

present in 2D/3D graphics.

51.    Further, Defendants directly infringe the claim at least when it tests its SoCs. During such

tests, Defendants utilize the SoCs to perform permutation on the input data using permutation

instructions available in ARM Neon SIMD ISA (Instruction Set Architecture).

52.    Further, Defendants indirectly infringe the claim at least when Defendants’ customers

(such as device manufacturers which use Defendants’ SoCs in their products) perform the

method while testing their devices and when the devices are operated by end-users.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 15
           Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 16 of 22




53.    Teleputers has been damaged by Defendants’ infringement of the ’478 Patent.




Source: https://www.marvell.com/products/printers.html, as visited on June 29, 2020.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 16
           Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 17 of 22




   Source: https://www.marvell.com/products/printers.html, as visited on June 29, 2020.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 17
           Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 18 of 22




   Source: https://www.marvell.com/content/dam/marvell/en/public-collateral/printing-
   solutions/marvell-printers-88pa6270-product-brief-2015-08.pdf, page 1, as visited on June
   29, 2020.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 18
           Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 19 of 22




Source:              https://www.marvell.com/content/dam/marvell/en/public-collateral/printing-
solutions/marvell-printers-88pa6270-product-brief-2015-08.pdf, page 1, as visited on June 29,
2020.




Source: https://jp.marvell.com/content/dam/marvell/en/public-collateral/printing-
solutions/marvell-printers-88pa6270-product-brief-2015-08.pdf, page 2, as visited on June 29,
2020.
ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 19
           Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 20 of 22




Source: https://developer.arm.com/architectures/instruction-sets/simd-isas/neon, as visited on
June 29, 2020.




Source:            https://community.arm.com/developer/ip-products/processors/b/processors-ip-
blog/posts/coding-for-neon---part-5-rearranging-vectors, as visited on June 29, 2020.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 20
            Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 21 of 22




Source:
http://infocenter.arm.com/help/topic/com.arm.doc.dui0473j/DUI0473J_armasm_user_guide.pdf,
page 2-40, as visited on June 29, 2020.


                                    PRAYER FOR RELIEF
WHEREFORE, Teleputers respectfully requests the Court enter judgment against Defendants:

1.     declaring that the Defendants have infringed each of the Patents-in-Suit;

2.     awarding Teleputers its damages suffered as a result of Defendants’ infringement of the

Patents-in-Suit;

3.     awarding Teleputers its costs, attorneys’ fees, expenses, and interest;

4.     awarding Teleputers ongoing post-trial royalties; and

5.     granting Teleputers such further relief as the Court finds appropriate.

                                        JURY DEMAND

Teleputers demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 21
         Case 6:20-cv-00599 Document 1 Filed 06/29/20 Page 22 of 22




Dated: June 29, 2020                         Respectfully Submitted



                                             /s/ _M. Scott Fuller___
                                             M. Scott Fuller
                                             Texas Bar No. 24036607
                                             sfuller@ghiplaw.com
                                             Thomas G. Fasone III
                                             Texas Bar No. 00785382
                                             tfasone@ghiplaw.com
                                             GARTEISER HONEA, PLLC
                                             119 W. Ferguson Street
                                             Tyler, Texas 75702
                                             Telephone: (903) 705-7420
                                             Facsimile: (888) 908-4400


                                             Raymond W. Mort, III
                                             Texas State Bar No. 00791308
                                             raymort@austinlaw.com
                                             THE MORT LAW FIRM, PLLC
                                             100 Congress Ave, Suite 2000
                                             Austin, Texas 78701
                                             Tel/Fax: (512) 865-7950

                                             ATTORNEYS FOR PLAINTIFF
                                             TELEPUTERS LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 22
